{¶ 1} The judgment of the court of appeals is reversed as to the court of appeals’ holding on appellant’s fifth assignment of error below on the authority of *266State v. Cabrales, 118 Ohio St.3d 54, 2008-Ohio-1625, 886 N.E.2d 181. The cause is remanded to the trial court for further proceedings consistent with State v. Cabrales, including a determination as to whether the offenses were committed with a separate animus under R.C. 2941.25(B).
Robert L. Tobik, Cuyahoga County Public Defender, and Robert M. Ingersoll, Assistant Public Defender, for appellant.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.